DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The amendments filed on 03-03-2022 have been fully considered by the Examiner and are addressed in the instant Office Action.
Claim 1 is amended.
Claims 14 and 15 have been added.
Claims 1, 2, 4-9, and 13-15 are pending and rejected as explained in the instant Office Action below.

Response to Arguments
Applicant's arguments filed 03-03-2022 have been fully considered but they are not persuasive. In particular, the Applicant’s arguments appear to be directed towards the amendments to the claims, which have altered the scope of the claims and are addressed in the instant Office Action. Any other issues are addressed in the arguments below. 
Regarding the Applicant’s references and citations of the current specification, the Examiner is assuming that the Applicant is referencing/citing the Publication (US Publication No. 2014/0371990) of the instant Application.  

Regarding the Applicant’s arguments on page 10, lines 10-16 directed towards the Objections to the Drawings, the Examiner has fully considered and accepted the Drawings filed on 3-3-2022. 


The Applicant’s arguments on page 10, lines 16-26 to page 14 appear to be directed towards an overview of Court cases that dealt with 101 rejections. Therefore, the Examiner will address the Applicants arguments starting on page 14, lines 21-27 and beyond. 
	The Applicant argues on page 14: 
“This is advantageous in that the information regarding the data quality is available for each physical variable measured. This differs from the prior art which does not provide how to calculate and evaluate data quality regarding each physical variable measured. For example, the fusion data set calculates an error budget which is provided as an input variable or input data set of the strapdown algorithm unit and is at least partly taken into account by the latter in its calculations. The error budget comprises, as a data set or output data, at least correction value or error values of physical variables and in each case a variance, as information about the data quality, with respect to each value. This data is valuable and can be used further computations.”

	The Examiner notes that the claims do not recite an “error budget”. Furthermore, the “correction value or error values” (as indicated by the Applicant above) of the physical variables amount to nothing more than subtracting two values or determining some type of difference between two values to obtain a “correction value” or an “error value”. 

The Applicant argues on page 15:
“Furthermore, just like Bascom, the present claimed invention addressed a problem arising in the rooted in computer technology. Further, as stated above, the claimed invention is claiming a technology-based solution to improving navigation data or driving dynamics data. As with Enfish's self-referential table and the motion tracking system in Thales Visionix, the claims recited in the present application are directed to a technological improvement: an enhanced sensor system. The claims focus on a "specific asserted improvement in computer capabilities" -the fusion set outputs data relating to each of these different measured physical variables along with corresponding information regarding the data quality of the physical variable which has been defined as a variance - instead of "on a process that qualifies as an 'abstract idea' for which computers are invoked merely as a tool." Enfish, 822 F.3d at 1336. Accordingly, this is not a case where the claims merely recite the "use of an abstract mathematical formula on any general purpose computer," "a purely conventional computer implementation of a mathematical formula," or "generalized steps to be performed on a computer using convention computer activity." Id. at 1338 (collecting cases where claims were directed to patent-eligible subject matter)”. 
	There are no apparent parallels between the court decisions of Enfish and Thales with respect to the instant claimed invention. Furthermore, the Applicant has failed to demonstrate what specific aspects of the instant claimed invention are similar to those in the either Enfish and Thales. The Federal Circuit decision in Enfish stated that certain claims directed to improvements in computer related technology, including claims directed to software, which is not germane to the claimed invention, wherein the claimed invention is a system that gathers data using generic sensors. Furthermore, the Courts decision of Thales is not applicable to the claimed invention, wherein the claims of Thales specified a particular configuration of inertial sensors and a particular method of using the raw data from the sensors in order to more accurately calculate the position and orientation of an object on a moving platform. The claimed invention is not directed towards a specific configuration of the sensors that would amount to more than the abstract idea of gathering data from generic sensors. 

	The Applicant states on pages 14-15:
“Additionally, the issue involved in this matter is nearly identical to the issue involved in Thales Visonix. Here, the invention claimed includes a sensor system arranged in a vehicle, a plurality of sensor elements, and a signal processing device. Like Thales Visionix, wherein the "element" was "configured to determine an orientation of the object relative to the moving reference frame based on the signals received from the first and second inertial sensors," the present application claimed in independent claim 1 includes a signal processing device that comprises a vehicle model unit which is designed to calculate, from the sensor signals at least one physical variable, a value of the physical variable and information about a data quality of the physical variable. As such, both the claimed invention of Thales Visionix and the present application utilize information from sensors to calculate some physical parameter and output at least one physical variable, a value of the physical variable and information about a data quality of the physical variable”.
	As asserted supra by the Examiner above, the Courts decision of Thales is not applicable to the claimed invention, wherein the claims of Thales specified a particular configuration of inertial sensors and a particular method of using the raw data from the sensors in order to more accurately calculate the position and orientation of an object on a moving platform. The claimed invention is not directed towards a specific configuration of the sensors that would amount to more than the abstract idea of merely gathering data from generic sensors. 

	The Applicant states on pages 17-18:
“However, the Applicant respectfully disagrees. First of all, as recited in claim 1, the vehicle model unit calculates variances by comparing data from the defined fusion data set provided by the fusion filter corresponding to physical variables and also the vehicle model unit evaluates the validity of the velocity data by checking each respective variance with respective to a defined limit value being overshot, which are described in paragraphs [0026] and [0035]. Further, paragraphs [0035]-[0040] describe how the fusion filter provides a defined fusion filter data set and how the fusion filter operates with the fusion data sets and also sensed physical variables. In addition, paragraphs [0125]-[0131] describe the use of a strapdown algorithm as an example to provide at least absolute values of physical values in relation to the three axes including the use of wheel speed sensors and the calculation of the variances.”
	The Examiner notes that paragraphs [0026] and [0035] merely describe the use of the “variance”, they do not explicitly recite how the “variance” is determined. Furthermore, para.[0026] merely states that the “defined limit value” is used to determine when a variance is overshot, this paragraph does not disclose how the “defined limit value” is determined or how it is defined, therefore, the “defined limit value” is merely a threshold value. Paragraphs [0125-0131] merely describe the use of the strapdown algorithm with respect to multiple different inputs, these paragraphs do not disclose what the strapdown algorithm is and how the different variables are used in the strapdown algorithm to generate a specific output. 
Therefore, the 112(a) rejections are maintained. 

	The Applicant states on pages 18-19: 
“The Applicant respectfully disagrees. In the specification, the sensor system includes an inertial measurement unit (1 ), a strapdown algorithm unit (2), a vehicle model unit (7), an orientation model unit (9), and a tire parameter estimation unit (10). In addition, each unit receives different variables from different sensors and provides different outputs to the fusion filter. The functions of these units are clearly described throughout the specification. For example, the inertial measurement unit (IMU) is described at least in paragraph [0135], the strapdown algorithm unit is described in at least paragraph [0023], the vehicle model unit is described in at least paragraphs [0008]-[0009], and the orientation model unit is described in at least paragraph [0181 ], and the tire parameter
estimation unit is described in at least paragraphs [0021 ]-[0022] Accordingly, Applicant respectfully submits that the claims and the use of the "unit" are not indefinite as the related structure, material, and acts are provided in the specification. Thus, Applicant respectfully requests withdrawal of this rejection”. 
The Examiner notes that the cited sections of the current specification do not disclose any structure associated with the recited “units”. It would be beneficial if the Applicant could quote the sections of the current specification that explicitly recite the structure of the “units”. Therefore, the 112(b) rejection is maintained. 

	The Applicant argues on pages 20-21: 
“In the current Office Action (p. 5), it is stated that the claimed feature is not supported by the specification. However, the Applicant respectfully disagrees. The features recited in claim 1 are described in at least paragraphs [0022]-[0023] and also [0051 ]-[0063]. In paragraph [0023], as input variables, the tire parameter estimation unit receives the wheel rotation speeds and the steering angle, at least partially or completely the output variables or values of the strapdown algorithm unit, the variances provided thereby in addition to the values of the physical variables, and variances of the fusion filter. In paragraphs [0051]-[0063], further. it is described how the tire parameter estimation unit uses the variances (data sets) including the vehicle model unit's output received from the Kaman filter (fusion filter) and the vehicle model unit evaluates the validity of the velocity on the basis of the calculated variances. Accordingly, the claimed
feature is supported by at least the paragraphs as noted above”
	In (p.5) of the referenced Office Action, the Examiner’s arguments indicate that the original disclosure as filed does not disclose how the variances are used by the tire parameter estimation unit 10, and does not disclose that the variances are output by the tire parameter estimation unit 10 into the vehicle model unit 7. 
Specifically, the cited paragraphs above do not explicitly indicate what specific “variances”, if any, are being output by the tire parameter estimation unit 10. Furthermore, none of the cited sections of the current specification indicate that the vehicle model unit inputs “variances” into the fusion filter. 

The Applicant argues on page 21: 
“Further, in the Office Action (pp. 24-25), it is stated that Gao does not  disclose evaluating validities relative to limit values being overshot, but Lu discloses evaluating validities relative to the limit values. However, the Applicant respectfully disagrees. Lu discloses attempting to match values and evaluating plausibility, but Lu does not disclose evaluating a variance relative a limit value. In particular, Lu does not disclose a vehicle model unit evaluating the validity of the velocity on the basis of the calculated variances, which were calculated by the vehicle model unit itself. Accordingly, Gao and Lu do not disclose the claimed feature recited in claim 1 of the present application. Furthermore, the prior art references do not cure this deficiency”. 
	The Examiner notes that para.[0079] of the prior art Lu discusses determining the plausibility of the sensors. Lu explicitly indicates that if a tested sensor’s output does not match an expected value based on the output values of other sensors, then the tested sensor’s output is considered “not plausible”. One of ordinary skill in the art would understand that two values that do not match would indicate that a first value is lower than a second value, or that a first value is higher (overshot) than a second value, wherein a second value anticipates a “limit value” (using the Applicant’s language above).
Therefore, the Lu reference is maintained.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1, 2, 4-9, and 13-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea, in the form of mathematical concepts, including the use of mathematical calculations, mathematical equations/relationships, and/or performing mathematical operations on collected data without significantly more. 
Claim 1 recites collecting sensor data, and comparing/manipulating data to organize the data with respect to the validity of the collected data. The original disclosure as filed and the current claims do not associate the steps of with any specific processes/algorithms that would suggest that the steps of collecting, comparing/manipulating, and organizing the collected data amounts to more than the abstract idea of performing mathematical operations on collected data without significantly more. 

Starting with eligibility step 1, the claimed invention of claim 1 falls into at least one of the enumerated categories of a machine and/or manufacture. Therefore, claim 1 passes step 1.

Proceeding to eligibility step 2A, the claimed invention of claim 1 is directed to a system and a method respectively that gathers generic sensor data and reads the sensor data to determine the orientation of the vehicle, wherein the “orientation” of the vehicle is merely represented by the respective values of the sensor data itself. The sensor data is used to perform extra-solution activities by a generic computer, which encompasses the use of well-known mathematical formulas/relationships and mental processes to associate sensor values to specific orientation parameters of the vehicle, wherein the mere use of mathematical formulas/relationships and mental processes on gathered data is a judicial exception. 
Claim 1 additionally recites the limitations “the output variables of the vehicle model unit are evaluated by an orientation model unit of the fusion filter to determine an orientation of the vehicle in the world for providing corrected navigation or driving dynamics data for the vehicle with redundancy”. However, the original disclosure as filed does not disclose any processes/algorithms associated with “evaluating” and “providing corrected navigation or driving dynamics data for the vehicle” that would suggest that the above limitations amounts to anything more than reciting an intended use/result of “evaluating” the collected data. At most, the above claim limitations describe that the data is intended to be used for providing corrected navigation or driving dynamics data, rather than describing the specific control steps for correcting navigation or driving that would constitute a practical application for using the collected data. 
Therefore, claim 1 does not pass eligibility step 2A.

Proceeding to eligibility step 2B, this judicial exception is not integrated into a practical application because claim 1 does not include additional elements that amount to significantly more than the abstract idea.  Claim 1 recites additional features such as the “signal processing device”, the various “sensors”, and the “satellite navigation system”. However, these additional features merely encompass generic computers and/or generic components that are claimed in a generic manner such that the additional elements amount to no more than mere instructions to apply the abstract idea using generic computer components. The additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea because they merely describe generic computing devices/components performing their intended functions. Accordingly, the additional elements does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. In particular, the signal processing device receives inputs from the sensors, and all calculations to determine the validity of the output variables take place entirely in the signal processing device. Merely reciting that the output variables are intended to provide corrected navigation or driving dynamics data does not constitute a practical application of the judicial exception.
Furthermore, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed supra, the additional element of such as the “signal processing device”, the various “sensors”, and the “satellite navigation system” encompass generic computing devices/components that perform their intended functions with respect to the steps of the claims, and amounts to no more than mere instructions to apply the exception using generic computers/generic computer components. Mere instructions to apply an abstract idea using a generic computers and components cannot provide an inventive concept. Furthermore, the current specification fails to associate the recited “units” of the claims with any structure whatsoever, which further encompasses an abstract idea since the recited “units” are not tied to any particular structure. 
The dependent claims 2, 4-9, and 13-15 merely recite additional elements (“inertial sensor arrangement”, “acceleration sensor”, “rotational rate sensor”) and calculating additional parameters (such as the “velocity components”, “rotation rate”, slip angle”, ”wheel slip angle”, “radius of a wheel”, “cornering stiffness”, “slip stiffness”, and “dynamic radius”), wherein the additional elements and additional parameters do not remedy the deficiencies of claim 1. In particular, the dependent claims 2, 4-9, and 13-15 do not recite any specific steps or limitations that amount to more than merely performing mathematical operations on collected data without significantly more. 
Therefore, claim 1 does not pass eligibility step 2B. 

For the reasons set forth above, the Examiner asserts that claims 1, 2, 4-9, and 13-15 are directed towards the abstract idea in the form of mathematical concepts, including the use of mathematical calculations, mathematical equations/relationships, and/or performing mathematical operations on collected data without significantly more, wherein the claims do not include any additional features that amount to significantly more than the abstract idea itself. The Examiner further asserts that any allowance of the claims in their current condition would unequivocally grant the applicant rights to the disembodied abstract idea of using mathematical calculations, mathematical equations/relationships, and/or performing mathematical operations on collected data that would effectively grant a monopoly over the abstract idea. The claims are not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1, 2, 4-9, and 13-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding claim 1, the claim limitations “wherein the vehicle model unit calculates variances by comparing data from the defined fusion data set provided by the fusion filter”, the claim limitations “an orientation model unit of the fusion filter”, and the claim limitations “a signal processing device including a fusion filter and a vehicle model unit” appears to be directed towards new matter. 
The original disclosure as filed does not appear to disclose that “the vehicle model unit calculates variances by comparing data from the defined fusion data set provided by the fusion filter” in any capacity whatsoever. In contrast, the original disclosure as filed appears to disclose that fusion filter receives data from the vehicle model unit, see at least para.[0040] and Fig. 1 of the original disclosure as filed. Furthermore, the original disclosure as filed does not disclose any processes/algorithms that demonstrate how to calculate variances by comparing data from the defined fusion data set provided by the fusion filter.
Furthermore, the original disclosure as filed does not appear to disclose and/or define “an orientation model unit of the fusion filter” in any capacity whatsoever. In contrast, it appears that the recited orientation model unit 9 is seen to be a separate and distinct part from the fusion filter 5, see at least Fig. 1 of the original disclosure as filed. 
Furthermore, the original disclosure as filed does not appear to disclose and/or define “a signal processing device including a fusion filter and a vehicle model unit”. Furthermore, Fig. 1 of the original disclosure as filed does not show a signal processing device at all, and does not show that a signal processing device “includes” a fusion filter and a vehicle model unit. 
It appears that the language of the claimed invention does not accurately describe the functions and/or structural aspects of the actual invention described in the original disclosure as filed. 
Therefore, for the purposes of examination only, the claims have been rejected based on the Examiner’s best understanding of the recited claim language.

Further regarding claim 1, the original disclosure as filed does not provide sufficient written description that supports or describes how to perform the steps/limitations directed towards “provide the variances as an additional output variable to the fusion filter”, how to determine the recited “variances” and “validity”, and how to perform the steps of “output signals and the output variables of the vehicle model unit are evaluated by an orientation model unit of the fusion filter to determine an orientation of the vehicle in the world for providing corrected navigation or driving dynamics data for the vehicle with redundancy”, and how to make and use “a fusion data set provided by the fusion filter”.
The original disclosure as filed does not appear to provide any written description describing processes/algorithms that demonstrate how each specific “variance” is calculated, and how a corresponding “validity” is determined. The original disclosure as filed repeatedly discusses that “variances” are calculated and “validity” is determined without disclosing any of the processes/algorithms required to accomplish the steps above. Furthermore, the original disclosure as filed does not disclose how the “variances” are calculated and “validity” with respect to the recited “fusion data set”.
Further regarding claim 1, the original disclosure as filed does not appear to disclose any written description describing processes/algorithms that disclose that the recited “vehicle model unit” provides “variances” to the “fusion filter”.
Furthermore, the original disclosure as filed does not appear to provide any written description describing processes/algorithms that demonstrate how the fusion filter performs “evaluation” of the output variables of the vehicle model unit, and how to generate and provide “corrected” navigation or driving dynamics for the vehicle. 
Furthermore, the original disclosure as filed does not appear to provide any written description describing processes/algorithms that demonstrate how to make and use “a fusion data set provided by the fusion filter”. The original disclosure as filed does not disclose how to generate the “fusion set” and does not disclose what data comprises the “fusion data set”. 
Claim 1 defines the invention in functional language by specifying a desired result, such as, but not limited to, performing steps related to “provide the variances as an additional output variable to the fusion filter”, but the specification does not sufficiently identify how the inventor has devised the function to be performed or result achieved. Simply stated, describing a function/algorithm only by the results fails to disclose how the results are obtained.
It is noted that the original disclosure as filed does not satisfy the written description requirement under 112(a) by merely stating that one of ordinary skill in the art could devise an algorithm/process to perform the specialized recited functions of the claims.
In order to satisfy written description, the specification as filed must describe the claimed invention in sufficient detail so that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.
	Any claims dependent upon claim 1 are rejected for similar reasons as set forth in the rejection above. 

	Regarding claim 13, the original disclosure as filed does not provide sufficient written description that supports or describes how to perform the steps/limitations directed towards “sensor signals of the inertial sensor arrangement are implemented by the fusion filter from the strapdown algorithm to provide the corrected navigation or driving dynamics data for the vehicle”.
The original disclosure as filed does not appear to provide any written description describing processes/algorithms that demonstrate how sensor signals from the inertial sensor arrangement are “implemented” by the fusion filter to provide “corrected” navigation or driving dynamics for the vehicle. The original disclosure as filed fails to adequately describe what specific steps/processes/algorithms are required to perform any type of “correction” in order to achieve “corrected” navigation or driving dynamics for the vehicle.
Claim 13 defines the invention in functional language by specifying a desired result, such performing steps related to “sensor signals of the inertial sensor arrangement are implemented by the fusion filter from the strapdown algorithm to provide the corrected navigation or driving dynamics data for the vehicle”, but the specification does not sufficiently identify how the inventor has devised the function to be performed or result achieved. Simply stated, describing a function/algorithm only by the results fails to disclose how the results are obtained.
It is noted that the original disclosure as filed does not satisfy the written description requirement under 112(a) by merely stating that one of ordinary skill in the art could devise an algorithm/process to perform the specialized recited functions of the claims.
In order to satisfy written description, the specification as filed must describe the claimed invention in sufficient detail so that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.
	Any claims dependent upon claim 13 are rejected for similar reasons as set forth in the rejection above. 

Claim 1, 2, 4-9, and 13-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Regarding claim 1, the original disclosure as filed does not appear to provide a sufficient disclosure that would enable one of ordinary skill in the art to perform the following steps of  “provide the variances as an additional output variable to the fusion filter”, how to determine the recited “variances” and “validity”, and how to perform the steps of “output signals and the output variables of the vehicle model unit are evaluated by an orientation model unit of the fusion filter to determine an orientation of the vehicle in the world for providing corrected navigation or driving dynamics data for the vehicle with redundancy”, how to make and use “a fusion data set provided by the fusion filter”, and how to how to calculate variances by comparing data from the defined fusion data set provided by the fusion filter. 
The original disclosure as filed fails to disclose any processes/algorithms that show how each specific “variance” is calculated, and how a corresponding “validity” is determined. The original disclosure as filed repeatedly discusses that “variances” are calculated and “validity” is determined without disclosing any of the processes/algorithms required to accomplish the steps above. Furthermore, the original disclosure as filed does not disclose how the “variances” are calculated and “validity” with respect to the recited “fusion data set”.
Further regarding claim 1, the original disclosure as filed does not appear to disclose any processes/algorithms that disclose that the recited “vehicle model unit” provides “variances” to the “fusion filter”.
Furthermore, the original disclosure as filed does not provide any processes/algorithms that disclose how the fusion filter performs “evaluation” of the output variables of the vehicle model unit, and how to generate and provide “corrected” navigation or driving dynamics for the vehicle. 
Furthermore, the original disclosure as filed does not provide any processes/algorithms that disclose make and use “a fusion data set provided by the fusion filter”. The original disclosure as filed does not disclose how to generate the “fusion set” and does not disclose what data comprises the “fusion data set”. 
Furthermore, the original disclosure as filed does not disclose any processes/algorithms that demonstrate how to calculate variances by comparing data from the defined fusion data set provided by the fusion filter.
Looking to the Wands factors, specifically with regards to the nature of the invention, the state of the prior art, and the level of predictability of the art, the current invention is directed towards error correction in positioning systems, which requires a clear understanding of how specific information is processed in order to perform specific corrections. The nature of the invention is attempting to implement a specific system configuration as a new way to perform error correction. The state of the prior art is continuously evolving, wherein the evolution in positioning systems, particularly with respect to vehicles, is directed towards improvements in location fixing and navigation. Therefore, the level of predictability is low as the continuous implementation and advancement in the field of error correction in positioning systems continues to open up new areas of research and innovation. Therefore, a sufficient disclosure is required in order to understand how the current invention improves or advances the evolution of the prior art beyond the known teachings of the prior art. However, due to the deficiencies of the original disclosure as filed set forth in the rejection above, one of ordinary skill in the art would not be able to make and use the invention as claimed, and would have to guess how to perform the recited steps of the claims. Based on the level of predictability in the art of positioning systems, one of ordinary skill in the art would not be able to accurately guess the missing steps and missing information of the original disclosure as filed in order to properly make and use the invention.
With regards to the level of one of ordinary skill in the art, it is noted that one of ordinary skill in the art of positioning systems would understand fundamental concepts based on known methods and techniques related to error correction in positioning systems. However, one of ordinary skill in the art requires a minimum amount of information to perform unconventional and/or innovative steps directed towards improving or advancing the evolution of a known positioning system in a specific manner. The original disclosure as filed merely recites an end result of making and using “a sensor system which provides or enables a relatively high degree of accuracy with respect to its signal processing” as seen in para.[0004] of the original disclosure as filed without disclosing the required unconventional and/or innovative steps required for one of ordinary skill in the art to achieve the end result. Therefore, the original disclosure as filed is not sufficient for one of ordinary skill in the art to make and use the invention as claimed. 
With regards to the lack of direction provided by the inventor, the inventor does not disclose the required steps and information in the original disclosure as filed required for one of ordinary skill in the art to make and use the invention as claimed. Therefore, one of ordinary skill in the art at the time of the invention would have to guess the missing steps/information directed towards first determining the “variances” and then determining a “validity” based on the determined “variances” in order to effectively make and use a navigation system “for providing corrected navigation or driving dynamics data for the vehicle with redundancy”.
With regards to the existence of working examples, working examples of the missing steps and missing information have not been found in any known prior art or known teachings, including the original disclosure as filed. Therefore, it appears that the original disclosure as filed and the known prior art does not provide at least one working example to perform the recited steps of the claims with respect to making and using a positioning system “for providing corrected navigation or driving dynamics data for the vehicle with redundancy” as claimed. 
With regards to the quantity of experimentation needed to make or use the invention based on the content of the disclosure, the original disclosure as filed does not disclose the required steps and information as set forth in the Wands factors outlined above. With respect to the Wands factors outlined above, one of ordinary skill in the art would have to perform an unknown number of experiments using estimation and conjecture to accommodate for the deficiencies of the original disclosure as filed that amount to gaps in the teachings required to make and use the current invention. One of ordinary skill in the art is left to guess the missing steps and missing information in order to perform the recited steps of the current claims and to achieve the intended results of the current invention. Therefore, the examiner asserts that one of ordinary skill in the art would have to perform excessive experimentation to make or use the invention based on the content of the disclosure.
Any claims dependent upon claim 1 are rejected for similar reason as set forth in the rejection above. 

Regarding claim 13, the original disclosure as filed does not provide a sufficient disclosure that would enable one of ordinary skill in the art to perform the steps of “sensor signals of the inertial sensor arrangement are implemented by the fusion filter from the strapdown algorithm to provide the corrected navigation or driving dynamics data for the vehicle”.
The original disclosure as filed does not provide any processes/algorithms that demonstrate how sensor signals from the inertial sensor arrangement are “implemented” by the fusion filter to provide “corrected” navigation or driving dynamics for the vehicle. The original disclosure as filed fails to adequately describe what specific steps/processes/algorithms are required to perform any type of “correction” in order to achieve “corrected” navigation or driving dynamics for the vehicle.
Looking to the Wands factors, specifically with regards to the nature of the invention, the state of the prior art, and the level of predictability of the art, the current invention is directed towards error correction in positioning systems, which requires a clear understanding of how specific information is processed in order to perform specific corrections. The nature of the invention is attempting to implement a specific system configuration as a new way to perform error correction. The state of the prior art is continuously evolving, wherein the evolution in positioning systems, particularly with respect to vehicles, is directed towards improvements in location fixing and navigation. Therefore, the level of predictability is low as the continuous implementation and advancement in the field of error correction in positioning systems continues to open up new areas of research and innovation. Therefore, a sufficient disclosure is required in order to understand how the current invention improves or advances the evolution of the prior art beyond the known teachings of the prior art.  However, due to the deficiencies of the original disclosure as filed set forth in the rejection above, one of ordinary skill in the art would not be able to make and use the invention as claimed, and would have to guess how to perform the recited steps of the claims. Based on the level of predictability in the art of positioning systems, one of ordinary skill in the art would not be able to accurately guess the missing steps and missing information of the original disclosure as filed in order to properly make and use the invention.
With regards to the level of one of ordinary skill in the art, it is noted that one of ordinary skill in the art of positioning systems would understand fundamental concepts based on known methods and techniques related to error correction in positioning systems. However, one of ordinary skill in the art requires a minimum amount of information to perform unconventional and/or innovative steps directed towards improving or advancing the evolution of a known positioning system in a specific manner. The original disclosure as filed merely recites an end result of making and using “a sensor system which provides or enables a relatively high degree of accuracy with respect to its signal processing” as seen in para.[0004] of the original disclosure as filed without disclosing the required unconventional and/or innovative steps required for one of ordinary skill in the art to achieve the end result. Therefore, the original disclosure as filed is not sufficient for one of ordinary skill in the art to make and use the invention as claimed. 
With regards to the lack of direction provided by the inventor, the inventor does not disclose the required steps and information in the original disclosure as filed required for one of ordinary skill in the art to make and use the invention as claimed. Therefore, one of ordinary skill in the art at the time of the invention would have to guess the missing steps/information directed towards first determining the “variances” and then determining a “validity” based on the determined “variances” in order to effectively make and use a navigation system “for providing corrected navigation or driving dynamics data for the vehicle with redundancy”.
With regards to the existence of working examples, working examples of the missing steps and missing information have not been found in any known prior art or known teachings, including the original disclosure as filed. Therefore, it appears that the original disclosure as filed and the known prior art does not provide at least one working example to perform the recited steps of the claims with respect to making and using a positioning system “for providing corrected navigation or driving dynamics data for the vehicle with redundancy” as claimed. 
With regards to the quantity of experimentation needed to make or use the invention based on the content of the disclosure, the original disclosure as filed does not disclose the required steps and information as set forth in the Wands factors outlined above. With respect to the Wands factors outlined above, one of ordinary skill in the art would have to perform an unknown number of experiments using estimation and conjecture to accommodate for the deficiencies of the original disclosure as filed that amount to gaps in the teachings required to make and use the current invention. One of ordinary skill in the art is left to guess the missing steps and missing information in order to perform the recited steps of the current claims and to achieve the intended results of the current invention. Therefore, the examiner asserts that one of ordinary skill in the art would have to perform excessive experimentation to make or use the invention based on the content of the disclosure.
Any claims dependent upon claim 13 are rejected for similar reason as set forth in the rejection above. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4-9, and 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function of the recited “units” in the claims. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 2, and 6-8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gao (US Publication No. 2010/0019963) in view of Lu (US Publication No. 2008/0086248).
Regarding claim 1, Gao teaches A sensor system, for a vehicle, comprising: a plurality of sensor elements (see at least para.[0012], Gao teaches various sensors), 
wherein the plurality of sensor elements each detect different physical variables of the vehicle and each output a sensor signal of the different physical variables measured by the sensor elements (see at least para.[0012], Gao teaches various sensors that output respective measured parameters), 
wherein the plurality of sensor elements include at least two wheel rotation speed sensor elements (see at least para.[0039], Gao teaches one or more wheel speed sensors) and at least one steering angle sensor element (see at least para.[0039], Gao teaches a steering angle sensor);
a signal processing device including a fusion filter, wherein the signal processing device provides corrected navigation or driving dynamics data for the vehicle (see at least para.[0004-0005], Gao teaches integrating sensor and GNSS data using a filter, which anticipates the recited “fusion filter”), 
wherein the plurality of sensor elements are in communication with the signal processing device (see at least para.[0004-0005], Gao teaches sensor data and GNSS data are input into the filter, which anticipates communication between the filter and the sensors);
wherein the signal processing device performs a joint evaluation of the sensor signals of the wheel rotation speed sensor elements and the steering angle sensor element (see at least para.[0005], Gao teaches a steering wheel sensor),
 wherein the system calculates from the sensor signals of the wheel rotation speed sensor elements (see at least para.[0039], Gao teaches one or more wheel speed sensors)  and the steering angle sensor element (see at least para.[0039], Gao teaches a steering angle sensor), 
at least a the velocity of the vehicle along a first defined axis, a velocity of the vehicle along a second defined axis, and a rotation rate of the vehicle about a third defined axis (see at least para.[0005], [0016] and [0039], Gao teaches determining the velocity of a vehicle based on sensor and GNSS data, wherein the yaw rate sensors and the longitudinal and lateral G sensors provide velocity information), 
and to provide these velocities and rotation rate as output variables to the fusion filter (see at least para.[0005], [0016], [0039], and [0056], Gao teaches determining the velocity of a vehicle based on the sensor and GNSS data), 
wherein the system is further configured to calculate variances by comparing data from a fusion data set provided by the fusion filter (see at least para.[0008], Gao teaches integrating all of the received data sets to determine data errors, which anticipates comparing the data in order to determine differences or errors in the data) 
corresponding to physical variable values of each of the velocity of the vehicle along the first defined axis, the velocity of the vehicle along the second defined axis, and the rotation rate of the vehicle about a third defined axis (see at least para.[0051-0052], Gao teaches the IMU detects data from all three axes)
and configured to provide the calculated variances as an additional output variable to the fusion filter (see at least para.[0008], [0012] and [0020], Gao teaches integrating the error into the filter in order to fix ambiguities in the vehicle position, wherein since the errors are determined at the filter, this anticipates receiving the error data at the filter as “output variables”. Also, see at least para.[0005], [0016] and [0039], Gao teaches determining the velocity of a vehicle based on sensor and GNSS data, wherein the yaw rate sensors and the longitudinal and lateral G sensors provide velocity information with respect to three axes), 
and a satellite navigation system providing world coordinate output signals input to the fusion filter wherein the world coordinate output signals (see at least para.[0006-0007], Gao teaches sensor data related to the orientation of the vehicle in the real world are collected and processed) and the output variables (see at least para.[0008] and [0010], Gao teaches the errors of the sensor data are determined at the filter, which anticipates receiving the error data at the filter as output variables) are evaluated by an orientation model unit of the fusion filter to determine an orientation of the vehicle in the world for providing corrected navigation or driving dynamics data for the vehicle with redundancy (see at least para.[0005], [0016] and [0039], and [0119], Gao teaches determining the velocity of a vehicle based on sensor and GNSS data, wherein the yaw rate sensors and the longitudinal and lateral G sensors provide velocity information with respect to three axes for precise navigation and positioning, wherein the system taught by Gao performs the functions of the recited “orientation model unit”, and anticipates the recited “orientation model unit”).
Gao does not expressly indicate wherein the vehicle model unit evaluates the validity of the velocity of the vehicle along the first defined axis, the velocity of the vehicle along the second defined axis, and the rotation rate of the vehicle about a third defined axis on the basis of the calculated variances by checking each respective variance with respect to a defined limit value being overshot,
and wherein, in the event of one or more of the variances being overshot, the vehicle model unit is further configured to provide no validity of the output variables.
However, Lu teaches a sensor system, for a vehicle, comprising: a signal processing device including a vehicle model unit, the signal processing device adapted for providing corrected navigation or driving dynamics data for the vehicle: (see at least Fig.2, item 26, of Lu, wherein the ISS unit 26 corresponds to a signal processing device including a vehicle model unit);
 at least two wheel rotation speed sensor elements being in communication with the signal processing device (see at least the Abstract and para.[0020], Lu teaches using wheel speed sensors),
at least one steering angle sensor element being in communication with the signal processing device, the signal processing device being configured to evaluate sensor signals of the wheel rotation speed sensor (see at least the Abstract and para.[0020], Lu teaches using wheel speed sensors) and steering angle sensor elements (see at least the Abstract, Lu teaches using a steering wheel sensor),
 wherein the vehicle model unit is configured to calculate (see at least Fig.2, item 26, wherein the ISS unit 26 corresponds to a signal processing device)
from the sensor signals of the wheel rotation speed sensor elements (see at least the Abstract and para.[0020], Lu teaches using wheel speed sensors) and the steering angle sensor element (see at least the Abstract, Lu teaches using a steering wheel sensor and wheel sensors), 
at least a the velocity of the vehicle along a first defined axis, a velocity of the vehicle along a second defined axis, and a rotation rate of the vehicle about a third defined axis. (see at least the Abstract, para.[0047] and para.[0058], wherein Lu teaches calculating the velocity and rotation rate for the three axes).  
wherein the vehicle model unit calculates variances by comparing data from the defined fusion data set provided by the fusion filter (see at least para.[0079], Lu teaches sensor data of a particular sensor is determined plausible based on the using a combination of other sensor data, which anticipates using a combination or “fusion” of sensor data, which further anticipates using a “fusion filter” to provide a fusion data set) corresponding to physical variable values of each of the velocity of the vehicle along the first defined axis, the velocity of the vehicle along the second defined axis, and the rotation rate of the vehicle about a third defined axis  (see at least para.[0079-0083], in particular, para.[0079] Lu teaches determining a variance between a particular sensor’s actual output value and an estimated output value, wherein the system sensors encompasses any of the sensors, including, but not limited to, the sensors detecting the velocities in the three defined axes seen in para.[0058]), 
and wherein the vehicle model unit evaluates the validity of the velocity of the vehicle along the first defined axis, the velocity of the vehicle along the second defined axis, and the rotation rate of the vehicle about a third defined axis on the basis of the calculated variances, calculated by the vehicle model unit itself, by checking each respective variance with respect to a defined limit value being overshot (see at least para.[0079]-[0083] of Lu, particularly para.[0079] teaches determining the plausibility of the sensors in the system, wherein the plausibility corresponds to “validity”. Also, see at least para.[0073-0083], in particular, para.[0073] Lu teaches determining a variance between a particular sensor’s actual output value and an estimated output value. Although Lu does not expressly indicate that a limit is overshot, if a determined variance between a particular sensor’s actual output value and an estimated output value calculated do not match, the actual output value is considered a value without plausibility, as seen in para.[0080], which encompasses and corresponds to determining if a variance has “validity” if a value is overshot as recited in claim 1, wherein it would have been prima facie obvious for one of ordinary skill in the art to modify Lu to use an overshot value as a mismatch since overshooting a value corresponds to values not matching.),
and wherein, in the event of one or more of the variances being overshot, the vehicle model unit provides no validity of the output variables (see at least para.[0079-0083], in particular, para.[0079] Lu teaches determining a variance between a particular sensor’s actual output value and an estimated output value. Although Lu does not expressly indicate that a limit is overshot, if a determined variance between a particular sensor’s actual output value and an estimated output value calculated do not match, the actual output value is considered an value without plausibility, as seen in para.[0080], which encompasses and corresponds to determining if a variance has “validity” if a value is overshot as recited in claim 1, wherein it would have been prima facie obvious for one of ordinary skill in the art to modify Lu to use an overshot value as a mismatch since overshooting a value corresponds to values not matching).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Gao with the teachings of Lu to determine variances in order to compensate for attitude and velocity errors, as recognized by Lu in at least para.[0010-0011].

Regarding claim 2, Gao teaches wherein the first, the second and the third defined axes form a generating system are oriented perpendicular to one another (see at least para.[0005], [0016] and [0039], Gao teaches determining the velocity of a vehicle based on sensor and GNSS data, wherein the yaw rate sensors and the longitudinal and lateral G sensors provide velocity information with respect to three axes). 
Furthermore, Lu teaches wherein the first, the second and the third defined axes form a generating system are oriented perpendicular to one another (the examiner notes that the Cartesian coordinate system is well-known in the art. Also, see at least Fig. 1 of Lu, wherein Lu shows the three axis coordinate system). 

Regarding claim 6, Gao does not expressly indicate using a dynamic radius. 
However, Lu teaches determining the steering angle of the front wheels of the vehicle and taking into account the rear axle steering angle, see at least para.[0099]. Lu further teaches using a dynamic radius, wherein the language “dynamic radius” is interpreted to be equivalent to a rolling radius, see at least para.[0227] of Lu, and a track width of the vehicle axel [0076] of Lu.
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Gao with the above teachings of Lu in order to compensate for attitude and velocity errors, as recognized by Lu in at least para.[0010-0011].

Regarding claim 7, Gao teaches the slip angle of each wheel calculated from the acceleration in the direction of the second defined axis (see at least para.[0092-0093], and [0102], Gao teaches calculating the slide slip of the wheels).
Also, Lu teaches determining the slip angle of each wheel calculated from the acceleration in the direction of the second defined axis (see at least para.[0099] of Lu). 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Gao with the above teachings of Lu in order to compensate for attitude and velocity errors, as recognized by Lu in at least para.[0010-0011].

Regarding claim 8, Lu teaches using a radius of the wheel, wherein the radius is interpreted to be equivalent to a rolling radius, see at least para.[0082] and [0227] of Lu.
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Gao with the above teachings of Lu in order to compensate for attitude and velocity errors, as recognized by Lu in at least para.[0010-0011].

Claims 4 and 5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gao (US Publication No. 2010/0019963) in view of Lu (US Publication No. 2008/0086248), as applied to claim 1 above, and further in view of Ryu (US Publication No. 2008/0306687). 
Regarding claim 4, Gao teaches wherein each case one of the wheel rotation speed sensor elements is assigned to each wheel of the vehicle (see at least para.[0005] and [0012], Gao teaches using wheel speed sensors), 
wherein the vehicle model unit is configured to calculate a velocity of each wheel with respect to the first and second defined axes based on the sensor signals of the wheel rotation speed sensor elements and the steering angle, provided by the steering angle sensor element , or the steering angle of each wheel, in particular detected by the at least one steering angle sensor element for one or in each case for a steerable axle (see at least para.[0005], Gao teaches a steering wheel sensor. Also, see at least para.[0005] and [0012], Gao teaches using wheel speed sensors. Also, see at least para.[0005], [0016] and [0039], Gao teaches determining the velocity of a vehicle based on sensor and GNSS data, wherein the yaw rate sensors and the longitudinal and lateral G sensors provide velocity information with respect to three axes),
wherein, in relation to the respective wheels the velocity of the vehicle along the first defined axis, the velocity of the vehicle along the second defined axis and the rotation rate of the vehicle about the third defined axis are calculated (see at least para.[0005], [0016] and [0039], Gao teaches determining the velocity of a vehicle based on sensor and GNSS data, wherein the yaw rate sensors and the longitudinal and lateral G sensors provide velocity information with respect to three axes). 
Furthermore, Lu teaches wherein each case one of the wheel rotation speed sensor elements is assigned to each wheel of the vehicle (see at least the Abstract, wheel speed sensors), 
wherein the vehicle model unit is configured to calculate a velocity of each wheel with respect to the first and second defined axes based on the sensor signals of the wheel rotation speed sensor elements and the steering angle, provided by the steering angle sensor element , or a the steering angle of each wheel, in particular detected by the at least one steering angle sensor element for one steerable axles (see at least the Abstract, Lu teaches using a steering wheel sensor and wheel sensors),
wherein, in relation to the respective wheels, the velocity of the vehicle along the first defined axis, the velocity of the vehicle along the second defined axis and the rotation rate of the vehicle about the third defined axis are calculated (see at least the Abstract, para.[0047] and para.[0058], wherein Lu teaches calculating the velocity and rotation rate for the three axes). 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Gao with the teachings of Lu in order to compensate for attitude and velocity errors, as recognized by Lu in at least para.[0010-0011].
Gao in view of Lu does not expressly indicate wherein the vehicle model unit is configured to calculate velocity components or a velocity of each wheel with respect to the first and second defined axes based on the sensor signals of the wheel rotation speed sensor elements and the steering angle, provided by the steering angle sensor element , or the steering angle of each wheel, in particular detected by the at least one steering angle sensor element for one or in each case for a plurality of steerable axles or by at least one model assumption for one or more unsteerable axles wherein, from these velocity components, in relation to the respective wheels or the velocities in each case with respect to the first and second defined axes of the associated wheels, the - velocity of the vehicle along the first defined axis, the velocity of the vehicle along the second defined axis and the rotation rate of the vehicle about the third defined axis are calculated.
However, Ryu teaches wherein the vehicle model unit is configured to calculate velocity components or a velocity of each wheel with respect to the first and second defined axes based on the sensor signals of the wheel rotation speed sensor elements (see at least para.[0005] and [0017], Ryu teaches using the velocity components of four wheels with respect to two axes)
 and the steering angle, provided by the steering angle sensor element, or the steering angle of each wheel (see at least para.[0005] and [0017], Ryu teaches using the a steering angle),
 in particular detected by the at least one steering angle sensor element for one steerable axle (see at least para.[0005] and [0017], Ryu teaches using the a steering angle with respect to a front steerable axle)
wherein, from these velocity components, in relation to the respective wheels or the velocities in each case with respect to the first and second defined axes of the associated wheels, the - velocity of the vehicle along the first defined axis, the velocity of the vehicle along the second defined axis and the rotation rate of the vehicle about the third defined axis are calculated (see at least para.[0019], Ryu teaches estimating the longitudinal velocity along a first axis. Also, since Ryu teaches estimating the longitudinal velocity based on the calculated steering angle and yaw rate as seen in at least para.[0005] and [0017], Ryu anticipates estimating the relative lateral velocity and yaw rate).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Gao in view of Lu with the teachings of Ryu to estimate the vehicle velocity along three axes in order to facilitate vehicle control with respect to estimated vehicle velocity, as recognized by Ryu in at least para.[0002-0003].

Regarding claim 5, Gao teaches the sensor system has four wheel rotation speed sensor elements, wherein in each case one of the wheel rotation speed sensor elements is assigned to each wheel of the vehicle (see at least para.[0005] and [0012], Gao teaches using wheel speed sensors), 
wherein the signal processing device is configured to calculate the velocity of each wheel with respect to the first and second defined axes based on the sensor signals of the wheel rotation speed sensor elements and a steering angle, provided by the steering angle sensor unit, (see at least para.[0005], Gao teaches a steering wheel sensor. Also, see at least para.[0005] and [0012], Gao teaches using wheel speed sensors. Also, see at least para.[0005], [0016] and [0039], Gao teaches determining the velocity of a vehicle based on sensor and GNSS data, wherein the yaw rate sensors and the longitudinal and lateral G sensors provide velocity information with respect to three axes), 
wherein, from these the four velocities (see at least para.[0005] and [0012], Gao teaches using wheel speed sensors), 
the velocity of the vehicle along the first defined axis, the velocity of the vehicle along the second defined axis and the rotation rate of the vehicle about the third defined axis are calculated (see at least para.[0005], [0016] and [0039], Gao teaches determining the velocity of a vehicle based on sensor and GNSS data, wherein the yaw rate sensors and the longitudinal and lateral G sensors provide velocity information with respect to three axes). 
Furthermore, Lu teaches the sensor system has four wheel rotation speed sensor elements, wherein in each case one of the wheel rotation speed sensor elements is assigned to each wheel of the vehicle (see at least the Abstract and para.[0020], Lu teaches wheel speed sensors), 
wherein the vehicle model unit is configured to calculate the velocity of each wheel with respect to the first and second defined axes based on the sensor signals of the wheel rotation speed sensor elements and a steering angle, provided by the steering angle sensor unit,(see at least the Abstract and para.[0020], Lu teaches using a steering wheel sensor and wheel speed sensors) or at least by means of a further steering angle sensor element for the rear wheels (see at least para.[0099], wherein Lu teaches calculating steering angle for rear wheels) 
wherein, from these the four velocities (see at least the Abstract and para.[0020], Lu teaches using wheel speed sensors), 
the velocity of the vehicle along the first defined axis, the velocity of the vehicle along the second defined axis and the rotation rate of the vehicle about the third defined axis are calculated (see at least the Abstract, para.[0047] and para.[0058], wherein Lu teaches calculating the velocity and rotation rate for the three axes and performing vehicle stability control). 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Gao with the teachings of Lu in order to compensate for attitude and velocity errors, as recognized by Lu in at least para.[0010-0011].
However, Gao in view of Lu does not expressly indicate the vehicle model unit is configured to calculate velocity components or the velocity of each wheel with respect to the first and second defined axes based on the sensor signals of the wheel rotation speed sensor elements and a steering angle, provided by the steering angle sensor unit, or at least by means of a further steering angle sensor element for the rear wheels wherein, from these eight velocity components and/or the four velocities, in each case with respect to the first and second defined axes, the velocity of the vehicle along the first defined axis, the velocity of the vehicle along the second defined axis and the rotation rate of the vehicle about the third defined axis are calculated. 
However, Ryu teaches the sensor system has four wheel rotation speed sensor elements, wherein in each case one of the wheel rotation speed sensor elements is assigned to each wheel of the vehicle (see at least para.[0005] and [0017], Ryu teaches using the velocity components of four wheels with respect to two axes), 
wherein the signal processing device is configured to calculate velocity components or the velocity of each wheel with respect to the first and second defined axes based on the sensor signals of the wheel rotation speed sensor elements and a steering angle, provided by the steering angle sensor unit, (see at least para.[0005] and [0017], Ryu teaches using the a steering angle), 
wherein, from these eight velocity components and/or the four velocities ( see at least para.[0005] and [0017], Ryu teaches using the velocity components of four wheels with respect to two axes for each wheel, which equals eight respective components in total), 
in each case with respect to the first and second defined axes, the velocity of the vehicle along the first defined axis, the velocity of the vehicle along the second defined axis and the rotation rate of the vehicle about the third defined axis are calculated (see at least para.[0019], Ryu teaches estimating the longitudinal velocity along a first axis. Also, since Ryu teaches estimating the longitudinal velocity based on the calculated steering angle and yaw rate as seen in at least para.[0005] and [0017], Ryu anticipates estimating the relative lateral velocity and yaw rate). 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Gao in view of Lu with the teachings of Ryu to estimate the vehicle velocity along three axes in order to facilitate vehicle control with respect to estimated vehicle velocity, as recognized by Ryu in at least para.[0002-0003].

Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gao (US Publication No. 2010/0019963) in view of Lu (US Publication No. 2008/0086248), as applied to claim 8 above, and further in view of Takahashi (US Publication No. 2010/0250083). 
Regarding claim 9, Gao does not expressly indicate using cornering stiffness and slip stiffness.
However, Lu teaches using cornering stiffness in algorithms to perform vehicle stability control, see at least para.[0100].
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Gao with the teachings of Lu to determine variances in order to compensate for attitude and velocity errors, as recognized by Lu in at least para.[0010-0011].
Gao in view of Lu does not expressly indicate using slip stiffness.
Takahashi teaches using slip stiffness in algorithms to perform vehicle stability control, see at least para.[0088], 
It would have been prima facie obvious for one of ordinary skill in the art to modify Lu with the teachings of Takahashi  to use slip stiffness in a vehicle control system in order to maximize stability control of a vehicle, as recognized by Takahashi.

Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gao (US Publication No. 2010/0019963) in view of Lu (US publication No. 2008/0086248), as applied to claim 1 above, and further in view of Kreutz (US Publication No. 2007/0010939). 
Regarding claim 13, Gao teaches an inertial sensor arrangement having at least one acceleration sensor element and at least one rotation rate sensor element (see at least para.[0005], Gao teaches a inertial sensor system and yaw rate sensor), 
and wherein sensor signals of the inertial sensor arrangement are implemented by the fusion filter to provide the corrected navigation or driving dynamics data for the vehicle (see at least para.[0005], Gao teaches a inertial sensor system and yaw rate sensor,  Gao teaches integrating sensor data and GNSS data using a filter, which anticipates the recited “fusion filter”).
Gao in view of Lu does not expressly indicate a strapdown algorithm unit. 
However, Kreutz teaches using a strapdown algorithm with respect to fusing data using filters, which anticipates a fusion filter and sensor signals of the inertial sensor arrangement from the strapdown algorithm are implemented by the fusion filter (see at least para.[0003] of Kreutz). 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Gao in view of Lu with the teachings of Kreutz to use a strapdown algorithm with respect to an inertial sensor system in order to determine the speed and position of a vehicle, as recognized by Kreutz in at least para.[0003].

Claims 14 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gao (US Publication No. 2010/0019963) in view of Lu (US Publication No. 2008/0086248), as applied to claim 1 above, and further in view of Freitag (DE102004058359).
Regarding claim 14, Gao does not expressly indicate the signal processing device further includes a tire parameter estimation unit configured to calculate a dynamic radius, a cornering stiffness, and a slip stiffness of each wheel of the vehicle and further provides the calculated values to the vehicle model unit as additional input variables
However, Lu teaches the signal processing device further includes a tire parameter estimation unit (see at least para.[0051],”ISS unit 26”) configured to calculate a dynamic radius (see at least para.[0065],”dynamic rolling radii”), a cornering stiffness (see at least para.[0100],”cornering stiffness”), of each wheel of the vehicle and further provides the calculated values to the vehicle model unit (see at least para.[0051],”ISS unit 26”) as additional input variables (see at least para.[0054],”Based upon inputs from the sensors, the ISS unit 26”).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Gao with the teachings of Lu to determine tire parameters in order to compensate for attitude and velocity errors, as recognized by Lu in at least para.[0010-0011].
Lu in view of Gao does not expressly indicate a slip stiffness. 
However, Freitag teaches a slip stiffness (see at least page 4, lines 21, “tire slip stiffness”). 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Gao in view of Lu with the teachings of Freitag to use a slip stiffness in a vehicle model in order to effectively control the vehicle stability, as recognized by Freitag in at least para.[0007].

Regarding claim 15, Lu teaches the tire parameter estimation unit is further configured to detect a variance  (see at least para.[0079], “the overall vehicle dynamics behavior is checked.. comparing the…sensor value with an… estimation”) of the reference movement (see at least para.[0079], “estimation”) and estimate the tire parameters of the vehicle (see at least para.[0079], “estimation”) on the basis of the detected variance (see at least para.[0079], “estimation”).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON C SMITH whose telephone number is (571)272-9377. The examiner can normally be reached 10:00AM-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on 571-272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.C.S/Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665